Citation Nr: 1749249	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder.

3. Entitlement to a rating higher than 20 percent disabling for thoracolumbar spine condition.

4.  Entitlement to an initial rating higher than 10 percent disabling for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating higher than 10 percent disabling for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2011 rating decisions granted an increased rating for thoracolumbar spine condition to 20 percent effective September 24, 2010 and denied service connection for bilateral knee strains, respectively.  The April 2012 rating decision granted service connection for peripheral neuropathy of the bilateral lower extremities, assigning initial 10 percent ratings for each effective September 24, 2010.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.  He has subsequently submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2016).

The issues of a higher rating for thoracolumbar spine condition and higher initial ratings for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's current right knee disorder s not etiologically related to his active service was not caused or aggravated by his service-connected thoracolumbar spine disability, and arthritis of the right knee did not manifest within one year of separation from active service.  

2.  The Veteran's current left knee disorder is not etiologically related to his active service and was not caused or aggravated by his service-connected thoracolumbar spine disability, and arthritis of the right knee did not manifest within one year of separation from active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

Alternately, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.



III.  Analysis

In this case the Veteran is seeking service connection for right and left knee disorders.  Service connection has already been established for for peripheral neuropathy of the bilateral lower extremities.  This decision will address whether service connection is warranted for right and/or left knee disorders other than peripheral neuropathy.

A compensable (10 percent) degree of arthritis requires establishment of arthritis by x-ray findings and limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the record does not show x-ray evidence of arthritis of either knee within one year of the Veteran's separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307 (a)(3).  Thus, the Board will now address whether service connection on a direct basis is warranted.

During the pendency of this appeal, the November 2010 VA examiner diagnosed the Veteran with bilateral knee strain and later private treatment records show diagnoses of osteoarthritis of both knees.  Thus, the current disability requirement is satisfied.

The Veteran's service treatment records show complaints of right leg pain, swelling, and sciatica which formed the basis of the granted of service connection for peripheral neuropathy of the right lower extremity.  See April 2012 rating decision.  Additionally, the Veteran bruised his right patella and in January 1990 when he hit his knee on a scuttle hatch and in March 1991 he fell on his hands and knees, injuring his face.  He did not report any knee symptoms at the time of the March 1991 injury or at the time of his February 1993 separation examination.

The remaining question is whether a causal relationship exists between the Veteran's current bilateral knee strain or arthritis and the knee complaints during service.  To this end, the November 2010 VA medical examiner, after reviewing the objective evidence of record and documenting the Veteran's subjective complaints, found that the Veteran's bilateral knee condition was less likely than not incurred in or caused by his military service, noting that the complaints in service were not the same as the currently knee conditions and the service treatment record did not contain evidence of any knee injury that would cause bilateral knee strain.  The record does not contain a positive medical nexus opinion.  The Board finds this evidence to be the most probative of record as to a nexus directly to service.  

Alternately, the Veteran has argued that his bilateral knee disorders were caused by his service connected thoracolumbar spine disability.  The Board has considered whether service connection for the Veteran's knee conditions may be granted on a secondary basis.  See 38 C.F.R. §§ 3.310, 3.322; Allen, 7 Vet. App. 439.  In this case, the Veteran has current diagnoses of right and left knee conditions and has been service connected for a thoracolumbar spine disability.

Turning to the question of whether a causal relationship exists between the Veteran's current bilateral knee strain or arthritis and his service connected thoracolumbar spine.  To this end, the November 2010 VA medical examiner, after reviewing the objective evidence of record and documenting the Veteran's subjective complaints, found that the Veteran's bilateral knee condition was less likely than causally related to his service connected spine disability, noting that only the Veteran's radicular pain travelling to his knees was related to his service connected spine condition.  This is the peripheral neuropathy for which the Veteran is currently service connected.  The record does not contain a positive medical nexus opinion associating any additional knee condition to the Veteran's service connected spine disability.

To the extent that the Veteran has argued that his knee disorders are due to his military service or his service connected spine disability, the Board notes that he testified at his May 2017 hearing that his knees began hurting a few years after his separation and that he is unable to differentiate the pain from his knee strain/arthritis from the pain attributable to his service connected peripheral neuropathy.  As the question of etiology is complicated by both the passage of time and the presence of an additional disability with similar lay-observable symptoms, the Board finds that the Veteran, a non-expert in medical matters, is not competent to provide lay evidence of a nexus between his bilateral knee sprain/arthritis and his military service.

The record does not show that the Veteran's arthritis of either knee manifested within one year of separation from active service.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a right knee disorder and left knee disorder.  Thus, his appeal must be denied with regard to these claims.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee disorder is denied.

Service connection for left knee disorder is denied.


REMAND

The November 2010 VA examination of the Veteran spine is inadequate because they do not comply with 38 C.F.R. § 4.59.  Subsequent to the VA examination, the U.S. Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes requirements that must be met prior to finding that a VA examination is adequate, that have not been met in this case.  The examination report does not meet these requirements for extensive range of motion testing.  In light of the fact that this examination report does not fully satisfy the requirements of 38 C.F.R. § 4.59, VA must afford the Veteran an adequate examination of his thoracolumbar spine.

As the Veteran's peripheral neuropathy of the bilateral lower extremities are neurological symptoms of this service connected thoracolumbar disability, a new examination of the Veteran's spine must necessarily address these symptoms.  Thus, these issues are inextricably intertwined.  Issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected thoracolumbar spine disability.  The examiner must review the claims file in conjunction with the examination.

a.  The examiner must describe the nature and severity of all manifestations of the Veteran's thoracolumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, bilateral lateral flexion, and bilateral lateral rotation.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with regulations, as explained in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner must comment on the functional impairment caused by the Veteran's thoracolumbar spine disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

c.  The examiner also must specifically address the Veteran's symptoms of peripheral neuropathy of the bilateral lower extremities, including their severity.

2.  After completion of the above development and any additional development deemed necessary, readjudicate the claims for higher rating for thoracolumbar spine condition and higher initial ratings for peripheral neuropathy of the bilateral lower extremities in light of all evidence of record.  If any of the benefits sought remain denied, issue the Veteran and his attorney a supplemental statement of the case, and afford adequate time to respond before returning the case to the Board for further adjudication

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


